MILLEDGE, Associaté Justice
(dissenting).
I think that the judgment of the Circuit Judge was correct. It seems to me that Section 201.07, Florida Statutes, F.S.A., requires that, the transaction here be taxed. It provides that bonds issued by an individual in order to be taxable, must be issued in the State, but are taxable when issued by a corporation, regardless of place of issue.
I cannot bring myself to the conclusion that a Florida corporation can evade the documentary tax by the expedient of holding a .directors’ meeting and signing and delivering the bonds outside the state, particularly where it has pledged its Florida assets pursuant to action of a stockholders’ meeting held in Florida. I think that the corporation has done nothing but put its metaphorical hat on báckward. While Gay v. Inter-County Telephone and Telegraph Co., Fla., 60 So.2d 22, is not directly in point, it seems’ to me to be quite consistent with the lower court’s judgment.